NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   17-30234

                Plaintiff-Appellee,               D.C. No. 2:16-cr-00126-SAB

 v.
                                                  MEMORANDUM*
GLORIA L. TUCKER, a.k.a. Heather Bahr,
a.k.a. Gloria L. Dillon, a.k.a. Gloria Lorraine
Dillon,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Stanley A. Bastian, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Gloria L. Tucker appeals from the district court’s judgment and challenges

the 82-month sentence imposed following her guilty-plea conviction for possession

with intent to distribute and distribution of actual methamphetamine, in violation



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), and (b)(1)(B)(viii). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Tucker contends that the district court procedurally erred by failing to

consider the 18 U.S.C. § 3553(a) sentencing factors, particularly the need to avoid

unwarranted sentencing disparities, and by limiting the time for her attorney’s

presentation at the sentencing hearing. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

that there is none. Contrary to Tucker’s suggestion, the district court was not

required to mention each of the 18 U.S.C. § 3553(a) factors to show that it had

considered them. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). The record reflects that the district court adequately considered Tucker’s

arguments and the section 3553(a) sentencing factors. See id. at 991. Moreover,

Tucker has not shown a reasonable probability that she would have received a

different sentence had her attorney been given more time to present at the

sentencing hearing. See United States v. Dallman, 533 F.3d 755, 762 (9th Cir.

2008).

      AFFIRMED.




                                          2                                      17-30234